Citation Nr: 1445232	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  09-26 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for retropatellar pain of the right knee.
 
2.  Entitlement to a rating in excess of 20 percent for chondromalacia of the patella of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1993 to September 1997.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that denied service connection for a back disorder and granted 20 percent ratings for the Veteran's left and right knee disabilities, effective November 15, 2007.

In August 2012, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

In a January 2013 rating decision, the AOJ granted service connection for degenerative joint disease of the lumbar spine, that was assigned an initial noncompensable rating from November 15, 2007, and a 20 percent rating from October 2, 2012.  The AOJ's action represents a full grant of the benefits sought as to the Veteran's claim for service connection for a back disorder.

In a March 2013 signed statement, the Veteran expressed disagreement with the effective date (but not the percentage) assigned for the compensable rating for his lumbar spine disability.  He argued that it should be retroactive to 2007, when he filed his claim.  The Veteran's claim for an effective date earlier than October 2, 2012, for the grant of a 20 percent rating for degenerative joint disease of the lumbar spine is referred to the AOJ for appropriate development and adjudication.

In its August 2012 remand, the Board referred that matter of service connection for bilateral Osgood-Schlatter's disease to the AOJ for adjudication.  See August 2012 remand at page 4.  The AOJ has not yet considered or adjudicated this claim.  The matter is again referred to the AOJ for appropriate development and adjudication.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

During his October 2012 VA examination, the Veteran reported having acute flare-ups of bilateral knee pain, two to three times a week, lasting several hours, that impacted his knee function.  However, the VA examination report does not include findings as to the degree of further limitation of motion during flare-ups, if any.  VA is required to provide examinations that include this information.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  

Further, the January 2013 supplemental statement of the case (SSOC) indicates that the AOJ reviewed VA treatment records dated to December 2012; however, the Veteran's Virtual VA electronic file contains VA medical records dated to January 2014.  He did not waive initial AOJ review of this evidence.  38 C.F.R. § 20.1304 (c) (2013).

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in San Juan, Puerto Rico, dated since January 2014, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in San Juan, dated since January 2014 and from any additional VA and non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the development requested above, schedule the Veteran for a VA orthopedic examination performed by a physician to determine the current severity and all manifestations of his service-connected right and left knee disabilities.  A copy of the claims file should be provided to the examiner for review.

a. The examiner should report the ranges of motion of the left and right knees in degrees. 

b. The examiner should also determine whether the left and right knee disabilities are manifested by any weakened movement, excess fatigability, incoordination, flare-ups or pain, etc. 

c. The functional losses due to any weakened movement, excess fatigability, incoordination, pain, or flare-up problems, etc., should be equated to and expressed in terms of the degree of additional range-of-motion lost (beyond what is shown clinically).

d. The examiner should also note whether there is subluxation or instability in the left or right knee, and should provide an opinion as to its severity.

e. Reasons should be provided for all opinions rendered.

In rendering these opinions, the examiner is advised that the Veteran is competent to report his history and symptoms; and, such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she should provide a reason for doing so.

3. If the benefits sought on appeal remain denied, then issue a SSOC.  The case should then be returned to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is again advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



